Citation Nr: 0912887	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-15 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right foot.

2.  Entitlement to service connection for degenerative joint 
disease of the left foot.

3.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

In March 2009, the Veteran testified at a Travel Board 
hearing before the undersigned; a transcript of that hearing 
is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that when he entered service in 1943 he 
was instructed to send the arch supports he wore on his feet 
home.  He believes that he injured his feet in service 
because he was not able to use his arch supports, and that he 
currently has degenerative joint disease of both feet that 
are related to inservice injuries.  He also contends that he 
has a lumbar spine disability related to an injury in service 
and to a spinal injection he received during an appendectomy 
in service.  

The Veteran's service medical records were lost in the 
National Personnel Records Center fire in 1973.  A one page 
Surgeon General's Office report does note that the Veteran 
was treated for appendicitis in service.  

The Board finds that the Veteran's reported history of foot 
and back injuries in service is credible, thus service 
incurrence of these injuries is established.  Outpatient 
records show current disabilities of both feet and the lumbar 
spine.  However, a VA medical examination with a nexus 
opinion is warranted before a final decision is issued with 
respect to these issues.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and likely etiology of his current 
disabilities of the lumbar spine and right 
and left foot.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  Any 
indicated studies, including X-rays, 
should be conducted.  The examiner should 
specify the nature of the Veteran's 
current lumbar spine and right and left 
foot disabilities, and provide a medical 
opinion as to whether it is at least as 
likely as not that any current lumbar 
spine and/or right or left foot disability 
is related to the Veteran's reported 
history regarding symptoms/injuries in 
service, or is otherwise related to 
service.  The examiner must explain the 
rationale for all opinions given.

2.  Thereafter, re-adjudicate the claims.  
If any remains denied, the RO should issue 
an appropriate SSOC, and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



